Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered February 2, 1993, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the Supreme Court properly denied the defendant’s motion to admit into evidence the contents of an emergency "911” telephone call and/or sprint report based upon the present sense impression exception to the hearsay rule since there was insufficient corroboration of the contents of the call (see, People v Brown, 80 NY2d 729, 737). In any event, the contents were irrelevant and untrustworthy with respect to any issue regarding the identity of the perpetrator (see, People v Smith, 162 AD2d 736, 737; People v O'Connor, 154 AD2d 626).
The Supreme Court also properly denied the defendant’s *511application to charge the jury concerning the lesser-included offense of criminal possession of stolen property in the fifth degree since there was no reasonable view of the evidence by which the jury could find that the value of the car was less than $100 (see, People v Greer, 42 NY2d 170, 173-174; People v Shuman, 37 NY2d 302, 304).
We have reviewed the defendant’s remaining contention and find that it does not require reversal. Thompson, J. P., O’Brien, Ritter and Altman, JJ., concur.